UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


AMOUH LOHBENG,                           
                           Petitioner,
                 v.
                                                 No. 02-1864
JOHN ASHCROFT, Attorney General of
the United States,
                       Respondent.
                                         
               On Petition for Review of an Order
              of the Board of Immigration Appeals.
                         (A76-946-937)

                  Submitted: September 25, 2003

                      Decided: October 24, 2003

 Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                             COUNSEL

Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. Robert D.
McCallum, Jr., Assistant Attorney General, Terri J. Scadron, Assis-
tant Director, Virginia M. Lum, Office of Immigration Litigation,
Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.
2                        LOHBENG v. ASHCROFT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Amouh Lohbeng, a native and citizen of Cameroon, petitions for
review of an order of the Board of Immigration Appeals (Board)
affirming a decision of the immigration judge (IJ) denying his appli-
cation for asylum and withholding of removal. The Board adopted the
opinion of the IJ concluding Lohbeng failed to present credible evi-
dence establishing past persecution or a well-founded fear of future
persecution on account of a protected ground. See 8 U.S.C.A. § 1158
(West 1999 & Supp. 2003); 8 U.S.C. § 1101(a)(42)(A) (2000). We
have reviewed the administrative record, the IJ’s decision, and the
Board’s conclusion, and find that substantial evidence supports the IJ
in his ruling that Lohbeng failed to establish refugee status. We have
reviewed the IJ’s credibility determinations and conclude that they are
supported by specific, cogent reasoning, and therefore are entitled to
substantial deference. Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).

   Additionally, we uphold the Board’s denial of Lohbeng’s applica-
tion for withholding of removal. The standard for receiving withhold-
ing is "more stringent than that for asylum eligibility." Chen v. INS,
195 F.3d 198, 205 (4th Cir. 1999). An applicant for withholding must
demonstrate a clear probability of persecution. INS v. Cardoza-
Fonseca, 480 U.S. 421, 430 (1987). As Lohbeng has failed to estab-
lish refugee status, he cannot satisfy the higher standard for withhold-
ing of removal.

  We deny the petition for review. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                  PETITION DENIED